I bring greetings from the people of Nicaragua and from our President, Comandante Daniel Ortega Saavedra. We are very pleased to see a brother from Fiji, a Pacific island State, preside over the General Assembly for the very first time. He can count on Nicaragua’s support.
A year ago, the international community agreed to launch the 2030 Agenda for Sustainable Development, which offers us a historic opportunity to transform our planet and fight for a just world order so that together, in peace, solidarity and complementarity, we may advocate for the implementation of the Sustainable Development Goals.
Endemic poverty and inequality have become more noticeable than ever in developing and developed countries alike, especially in vulnerable and marginalized groups, including peoples living under colonial occupation and foreign intervention. It is urgent that we eradicate colonialism and end military interventions and aggressions in order to fully realize the right of our peoples to self-determination and development.
The right to development is a right of all. The international community has yet to answer for the millions of human beings to whom that right remains a dream. Developed countries must comply once and for all with their commitments regarding official development assistance by providing additional, predictable and sufficient financial resources. Nicaragua recognizes the need to build peaceful, just and inclusive societies that provide equal access to social justice based on respect for human rights, including the right to development.
Much has been said in recent days about climate change. The World Meteorological Organization projects that 2016 is heading towards breaking all temperature records since records have been kept, which makes it clear that the agreements reached at the twenty-first session of the United Nations Framework Convention on Climate Change (COP21) in Paris failed to establish a firm starting point to address the greatest challenge facing the planet. The voluntary, non-binding formula will lead to an increase in global temperature of 3°C or more, which will have catastrophic effects on highly vulnerable countries.
Many of us feel that what was agreed in Paris is not sufficient ,and we urge more ambitious actions. We note with great concern the worldwide record temperatures and little ambition to reduce greenhouse-gas emissions, which corroborates Nicaragua position’s at COP21. Nicaragua, adhering to international law and taking into account the principle of damage recovery, has demanded a global compensation policy in order to address that phenomenon.
We take this opportunity to reiterate our support for the just aspirations of the Republic of China on Taiwan for greater participation in United Nations specialized agencies, in accordance with the demands and needs of that brotherly nation of 23 million inhabitants, which should not be excluded from the Organization.
We in Latin America and the Caribbean have reiterated our desire to assert ourselves as a zone of peace and fair development in order to achieve firm and lasting peace and social justice through dialogue and understanding. We are pleased at and welcome the restoration of relations between Cuba and the United States of America. However, it is disappointing to note the intensification of measures that maintain the cruel, inhuman and criminal economic, financial and commercial blockade against Cuba.
We reiterate our congratulations to the Bolivarian Republic of Venezuela on having recently assumed the leadership of the Non-Aligned Movement. In that vein, we offer our full support to President Nicolas Maduro Moros and his legitimate Government, which continues to be the victim of aggression, assault and destabilizing policies from the exterior, coordinated with anti-democratic and oligarchic sectors from the past.
We once again hail the signing of the peace agreements in Colombia between the Government and the Fuerzas Armadas Revolucionarias de Colombia, and offer our best wishes for the peace agreements to prevail and be implemented.
Puerto Rico is Latin American and Caribbean. We demand that the colonial Power resolve this situation through dialogue and negotiation. We call on the United States of America to release the Puerto Rican patriot Oscar López Rivera as a humanitarian gesture.
We express our solidarity and support for the legitimate rights of the Argentine Republic in the sovereignty dispute over the Malvinas Islands, South Georgia Islands, South Sandwich Islands and the surrounding maritime areas. The United Kingdom must immediately comply with the relevant United Nations resolutions and resume direct negotiations with Argentina.
We reiterate our solidarity with the Palestinian people in their just struggle for an independent State, with East Jerusalem as its capital. We demand the immediate return of all Arab and Palestinian territories currently occupied by Israel.
We welcome and resolve to maintain our solidarity with the people of Western Sahara in their fight under the leadership of the Polisario Front.
We reiterate our full solidarity with the Government and people of Syria in their fight against international terrorism in defence of their sovereignty and territorial integrity. We stress the need for a political solution negotiated among Syrians and an end to foreign intervention, including the funding and delivery of weapons to terrorist groups. It has pained us to witness the proliferation of terrorist attacks against peoples and Governments. We condemn terrorism in all its forms and manifestations.
Nicaragua will always promote its policy of peace, unity and understanding among nations, for political and negotiated solutions to conflicts and for the right of our peoples to achieve sustainable development and well- being. As current holder of the presidency pro tempore of the Central American Integration System, we are reinforcing our integration in all fields and working together to combat the scourge of drug trafficking and organized crime. Together with El Salvador and Honduras, we are striving to make the Gulf of Fonseca a zone of peace and development.
We highlight the need to eradicate threats to civic security and social order in our region with a strong and coordinated strategy against organized crime and its ramifications. In Nicaragua, our policies are focused on the human individual and the Nicaraguan family. Our people are ratifying their confidence in our socialist Christian model of solidarity, which ensures that our lives continue to improve in a safe and stable manner, in growth and in peace with our people as principal actors. Through good governance, we have prioritized economic growth, job growth, the reduction of poverty and inequality, the strengthening of gender equality and macroeconomic stability in sovereignity and security in harmony with the Earth.
Nicaragua has been recognized by the World Economic Forum as one of the most successful countries in terms of gender equality and as the safest country in Central America and one of the safest in Latin America. As one of the three safest countries for investment, we have sustained economic growth of approximately 5 per cent of our gross domestic product in the past five years. We have achieved this success through a model of partnership, dialogue and consensus under the leadership of our Government, working with the private sector and the workers themselves.
We reject the proposals and initiatives put forth by the House of Representatives and Senate of the United States, as they constitute violations of international law and a breach of the Charter of the United Nations. Those legislative bodies have been involved in interventionist policy throughout history and interfered in our own sovereign political, economic and social processes. This interference is notably more intense in the election season.
We in Nicaragua shall continue to strengthen peace, stability, governability and progress through such unprecedented proposals as our model of partnership, dialogue and consensus, which enjoys constitutional status and has helped us to mobilize the economy and achieve important progress in the fight against poverty. The National Reconciliation and Unity Government reiterates its firm commitment to this model, which unites us around the common good and reaffirms our unwavering commitment to peace, security, tranquility and democracy. In the weeks prior to our general elections, our people have demonstrated their support with high approval ratings and willingness to participate in the elections of 6 November with confidence and hope.
Nicaragua will continue to fight for a better world of values, where human beings strive for a sustainable, just, equitative, safe and sovereign development; and where the advances of science and technology, reflected in all areas of our lives, are accessible and shared by all. We will be able to make our world a better one only once we ourselves assume, along with family and society, a steadfast commitment to peace and equality among nations and their respective societies.
I conclude by declaring my hope that peace may prevail.
